PER CURIAM.
The complaint of American Bank failed to plead sufficient facts so as to establish jurisdiction over Ginsberg, a Connecticut resident, under Florida’s long arm statute, Section 48.193, Florida Statutes (1983). Hickok Teaching Systems, Inc. v. Equitech Training Systems, Inc., 421 So.2d 772 (Fla. 4th DCA 1982); and Cosmopolitan Health Spa, Inc. v. Health Industries, Inc., 362 So.2d 367 (Fla. 4th DCA 1978). Thus, it was error to deny Ginsberg’s motion to abate/quash.
Reversed.
LETTS, DELL and WALDEN, JJ., concur.